FORM 10-KSB-A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-30891 For the Year ended December 31, 2007 Turner Valley Oil & Gas, Inc. Nevada Optional (Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 604-700 West Pender Street Vancouver Canada V6G 1G8 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(604) 602-1650 Securities registered pursuant to Section 12(g) of the Act: Common Voting Equity Stock YesSNo £(Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.) £(Indicate by check mark whether if disclosure of delinquent filers (§229.405) is not and will not to the best of Registrant's knowledge be contained herein, in definitive proxy or information statements incorporated herein by reference or any amendment hereto.) Issuer's Revenues most recent fiscal year: None As of 12/31/07 the number of shares of common stock outstanding was 58,335,970. As of 12/31/07 the number of shares held by non-affiliates was approximately 54,646,975 shares, with a market value of $3,825,288 low bid of $0.07 Exhibit Index is found on page 12 1 CONTENTS INTRODUCTION 3 PART I 3 ITEM 1. Description of Business 3 (a) Form and Year of Organization 3 (b) Our Business 3 ITEM 2. Description of Property 4 ITEM 3. Legal Proceedings 4 ITEM 4. Submission of Matters to a Vote of Security Holders 4 PART II 4 ITEM 5. Market for Common Equity and Stockholder Matters 4 (a) Market Information 5 (b) Holders 5 (c) Dividends 5 (d) Sales of Unregistered Common Stock 2007 6 ITEM 6. Management's Discussion and Analysis or Plan of Operation 5 ITEM 7. Financial Statements 7 ITEM 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure PART III 8 ITEM 9. Directors and Executive Officers, Promoters and Control Persons 8 ITEM 10. Executive Compensation 8 ITEM 11. Security Ownership of Certain Beneficial Owners and Management 10 Item 12. Controls and Procedures 11 Item 13. ITEM 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 11 Item 15. ITEM 16. Attachments, Financial Statements, Exhibits, and Reports on Form 8-K. 11 Signatures 12 2 Table of Contents INTRODUCTION This Registrant (Reporting Company) has elected to refer to itself, whenever possible, by normal English pronouns, such as "We", "Us" and "Our". This Form 10-KSB may contain forward-looking statements. Such statements include statements concerning plans, objectives, goals, strategies, future events, results or performances, and underlying assumptions that are not statements of historical fact. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements which reflect our current views, with respect to future events or results and future financial performance. Certain words indicate forward-looking statements, words like "believe", "expect", "anticipate", "intends", "estimates", "forecast", "projects", and similar expressions. PART I ITEM 1. Description of Business. (a) Form and Year of Organization. Our Corporate organization and history is described in our previous annual and quarterly reports. During 2007 we issued share to Officers, Directors and service providers, pursuant to registration, as provided in Sections 5 and 6 of the Securities Act of 1933, with filings on Form S-8. The foregoing is illustrated more fully in the table on the following page. Current Year Issuances Valued at Shares Carried from 12/31/05 Issue 4/01/07: Registered for services @0.025 $ Total Issued and Outstanding 12/31/05 $ (b) Our Business. Turner Valley Oil and Gas Inc. (TVOG) is an emerging oil and gas Company. Since commencing operations as an Oil and Gas Company, in August of 2003, TVOG has incorporated a wholly owned Canadian subsidiary, TV Oil and Gas Canada Limited (Federal Canadian Registry). Our subsidiary has acquired a solid base of oil and gas properties located in the western basin of Alberta, Canada. These properties provide Turner Valley Oil and Gas Inc. with a firm foothold in the oil and gas sector. It is Managements intent to continue to; add proven producing, development and exploration properties during 2007. As is the case with all of our properties, the Company has taken all necessary actions to commence operations on these properties as quickly as possible and this has been done. The nature of the oil and gas business requires that the Management and Board remain diligent in assessing risk and insisting that the Companys Operators work in strict compliance with all prevailing legislation. This has been done. Risk Tolerance Our risk tolerance would best be described as conservative in nature. Although we recognize that oil and commodity pricing is reaching all time highs we routinely apply flat pricing at a discount to market, in our risk analysis. We will only participate in programs that are; extremely well researched, fit within our financial capacity and have undergone stringent independent reviews. If a problem should occur at any time in the life of the property, Management has developed an exit strategy for each property that will allow us to cap our potential for loss. These exit stratagems are for internal use only. Please see Management's Discussion and Analysis, Item 6 following. 3 Table of Contents DESCRIPTION OF OIL & GAS PROPERTIES ITEM 2. Description of Property. We enjoy the non-exclusive use of the offices of our Officers, and have no other miscellaneous property of our own. But please see Management's Discussion and Analysis, Item 6 following. ITEM 3. Legal Proceedings. There are no legal proceedings pending against us, as of the preparation of this Report. ITEM 4. Submission of Matters to a Vote of Security Holders. None. PART II ITEM 5. Market for Common Equity and Stockholder Matters. (c) Market Information. The Common Stock of this Issuer has not been quoted Over the Counter on the Bulletin Board ("OTCBB") or the NQB Pink Sheets or otherwise, during the period of this report. Our common stock was cleared for quotation on the OTCBB on February 20, 2002 and had never before traded in brokerage transactions. PERIOD HIGH BID LOW BID VOLUME 3rd 2004 4th 2004 1st 2005 2nd 2005 3rd 2005 4th 2005 1st 2006 2nd 2006 3rd 2006 4th 2006 1st 2007 2nd 2007 3rd 2007 4th 2007 Source: Yahoo Finance 4 Table of Contents (d) Holders. There are approximately 100 shareholders of the our common stock, giving effect to shares held in brokerage accounts. (e) Dividends. No dividends have been paid by us on the Common Stock or other Stock and no such payment is anticipated in the foreseeable future. We have not paid any cash dividends on our Common Stock, and do not anticipate paying cash dividends on our Common Stock in the next year. We anticipate that any income generated in the foreseeable future will be retained for the development and expansion of our business. Future dividend policy is subject to the discretion of the Board of Directors and will depend upon a number of factors, including future earnings, debt service, capital requirements, business conditions, the financial condition of the company and other factors that the Board of Directors may deem relevant. (f) Sales of Unregistered Common Stock 2007. We made no unregistered issuances in 2005, 2006 or 2007. ITEM 6. Management's Discussion and Analysis or Plan of Operation. (a) Plan of Operation. Our plan of operations is a sole focus on exploration for, development drilling for, and transmission facilities for, the production of oil and gas. Our Nevada parent company Turner Valley Oil & Gas, owns a wholly-owned Canadian subsidiary T.V. Oil & Gas, Limited, a Federal Registered Canadian company in full compliance with all Canadian law and regulations. Our financial statements contain the following additional material notes: (Note 2-Going Concern) The Company's financial statements have been prepared assuming that the Company will continue as a going concern. The Company has suffered recurring operating losses and is dependent upon raising capital to continue operations. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. It is management's plan to raise additional funds to continue the explorations of the leases, and then to begin producing oil and/or gas/or both to sell under contract and thereby generate the necessary funds to continue operations. (Note 3-Development Stage Company) We are a development stage company as defined in Financial Accounting Standards Board Statement 7. We are concentrating on raising capital and developing our business operation (b) Cautionary Statements. There can be no assurance that we will be successful in raising capital through private placements or otherwise. Even if we are successful in raising capital through the sources specified, there can be no assurances that any such financing would be available in a timely manner or on terms acceptable to us and our current shareholders. Additional equity financing could be dilutive to our then existing shareholders, and any debt financing could involve restrictive covenants with respect to future capital raising activities and other financial and operational matters. While Management has expressed confidence in the attainment of profitability sooner, rather than later, projects and even reasonable expectations are not outcomes yet. There is no absolute assurance that even our best laid plans and most diligent operations will succeed. (c) Discussion and Analysis of Financial Condition and Results of Operations. During the year ended December 31, 2007, we had royalty revenues of $4,165 from our working interest in the Strachan property (December 31, 2006 $9,813). The decrease in royalties was caused by a special assessment initiated by the Operator of the well during the year ended December 31, 2006. All our properties are geographically and physically independent of one another. They are located in the Western Canada Geologic Basin centered in Alberta, Canada. The Strachan Property. On August 20, 2003, we entered into a purchase agreement to acquire 1% interest in a producing gas well, located at 2-2-38-9W5 Red Deer, Alberta, Canada. The Strachan Prospect is located 80 miles NW of Calgary, Alberta. The gas production rate at the time of the acquisition fluctuated between 1.5 and 2 MMCF/Day (million cubic feet of gas per day). The Company's senior management has set out a rework program for this well. The rework program calls for an acid wash and acid stimulation of the producing formation. The Company has agreed to participate in the program. The program was completed on October 15, 2003 and as of October 20, 2003, the new production rates have stabilized at approximately 2.66 MMCF/Day, representing a 40% increase over initial production rates.
